On January 24,1996, it was the judgment of the court that Richard Arnold Savaria be and is hereby committed to the Department of Corrections for a term of ten (10) years on Count I for suitable placement, which may include an appropriate community based program, facility, or a State correctional institution. It is the judgment of the Court that Richard Arnold Savaria be and is hereby sentenced to a term of ten (10) years each on Count II through VII in the Montana State Prison in Deer Lodge, Montana, that, however, the sentence on Count II through VII is hereby suspended on terms and conditions as listed in the January 24,1996judgment. All of the sentences shall run consecutively with each other. Defendant shall receive credit for time served at Missoula County Jail from June 16,1994, through July 1, 1994; and from November 2, 1994, through November 9, 1994; and from January 10,1996, through January 24,1996, in the amount of thirty-nine (39) days. The defendant shall receive credit for time served in the Montana State Prison. It is further ordered that as restitution in this matter is received by the Clerk of Court, the Clerk may pro rate partial payments to the victims. Defendant shall be designated a non-dangerous offender for the purposes of parole. On September 17,1997, it was ordered that the Court amends the judgment in this cause to delete condition number 1 on page 3 that “The Court shall retain jurisdiction and the right to impose additional conditions.”
On February 19, 1998, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Done in open Court this 19th day of February, 1998.
DATED this 12th day of March, 1998.
Rule 17 of the Rules of the Sentence Review Division provides: “The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive.” (Section 45-18-904(3), MCA.) The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Chairman, Hon. Wm. Neis Swandal, Member, Hon. Richard Phillips and Member, Hon. Jeff Langton.
The Sentence Review Board wishes to thank Richard Arnold Savaria for representing himself in this matter.